 Case 19-23840           Doc 212      Filed 08/28/20 Entered 08/28/20 13:48:10               Desc Main
                                       Document     Page 1 of 8




Kenneth L. Cannon II (3705)
Penrod W. Keith (4860)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
P O Box 4050
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
Fax: (801) 415-3500
Email: kcannon@djplaw.com
       pkeith@djplaw.com

Attorneys for Noah Corporation, Debtor

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  In re:                                                         Bankruptcy Case No. 19-23840

  NOAH CORPORATION,                                                          Chapter 7

             Debtor.                                                Honorable Joel T. Marker


                    MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR

           Pursuant to Bankr. D. Ut. LBR 2091-2, Kenneth L.Cannon II, Penrod W. Keith, and the law

firm of Durham Jones & Pinegar (collectively, “Movants”) hereby move to withdraw as counsel for

Noah Corporation, the debtor in this case (the “Debtor”), whose chapter 11 case was converted to

chapter 7 on February 25, 2020. The last known address of the Debtor Noah Corporation is as

follows:

           Noah Corporation
           322 West 11000 South
           South Jordan, UT 84070

           Philip G. Jones is the chapter 7 trustee appointed in this case (the “Trustee”). Mr. Jones’

address is as follows:




SLC_5125882.1
 Case 19-23840         Doc 212      Filed 08/28/20 Entered 08/28/20 13:48:10               Desc Main
                                     Document     Page 2 of 8




        Philip G. Jones
        1215 South Main Street
        Orem, UT 84058

        2.      The reasons for withdrawal are: (1) Durham Jones & Pinegar, the Debtor’s counsel, is

becoming affiliated with Dentons, an international law firm, which has a conflict with Durham Jones

& Pinegar’s continued representation of the Debtor; (2) the Debtor’s case has been converted to

chapter 7 and there is little if anything counsel for the Debtor needs to do; (3) the Debtor no longer

has employees and it is difficult to find someone who can speak on behalf of the Debtor with respect

to any action that might affect the Debtor; (4) although Durham Jones & Pinegar has responded to

questions of the Trustee, creditors, equity security holders, and potential buyers of buildings that the

Debtor leased but did not own, questions and inquiries have become much less frequent; and (5)

Durham Jones & Pinegar has not been paid for its post-conversion services, many of which benefit

the estate, and likely will not be paid. Durham Jones & Pinegar is willing to continue to respond to

the Trustee’s requests for background and information and to facilitate the Trustee obtaining this

information if this motion is granted.

        3.      In the event this motion is granted, the Debtor or any new counsel for the Debtor,

must file a notice of appearance within 21 days after entry of the order, unless otherwise ordered by

the Court. Pursuant to Local Rule 9011-2(a), no corporation, association, partnership, limited liability

company or other artificial entity may appear pro se, but must be represented by an attorney who is

admitted to practice in this Court. The Debtor has had no cause to appear in court in this case in

many months and the Trustee, who consents to the proposed withdrawal is in control of the Debtor

and its property.

        4.      This motion is made with the Trustee’s consent. This motion is accompanied by a

certification that the officers of the Debtor have been served with a written description of the status


                                                    2
SLC_5125882.1
 Case 19-23840        Doc 212       Filed 08/28/20 Entered 08/28/20 13:48:10              Desc Main
                                     Document     Page 3 of 8




of the case, including the dates and times of any scheduled court proceedings, pending compliance

with any existing court orders, and the possibility of sanctions attached hereto as Exhibit A.

        5.      Movants certify that there are no pending motions or trials. This case was filed under

chapter 11 on May 28, 2019 and converted to chapter 7 on February 25, 2020. As far as I have been

able to determine from the Court’s docket, (1) there are no pending proceedings in this case and

affecting the Debtor that have been set for hearing; (2) it appears from the docket that there is no

current scheduling order.

                                         CERTIFICATION

        Movants hereby certify that a copy of this Motion for Withdrawal of Counsel has been

sent to the limited mailing matrix as it stood at the time of conversion of the case and the

Trustee, (2) the Debtor at the following address, which is the last known contact information for

the Debtor: Noah Corporation, 322 W. 11000 S., South Jordan, Utah 84070, and to William

Bowser, president of the Debtor, at his email address.

        The above-described specific facts justify withdrawal of counsel without the present

appearance of substitute counsel.

                                           CONCLUSION

        Based on the foregoing, the Court should grant the motion and permit Movants to

withdraw as counsel of record for the Debtor.

        DATED this 28th day of August, 2020.

                                                DURHAM JONES & PINEGAR, P.C.

                                                By: /s/ Kenneth L. Cannon II
                                                   Kenneth L. Cannon II
                                                   Penrod W. Keith



                                                   3
SLC_5125882.1
 Case 19-23840       Doc 212      Filed 08/28/20 Entered 08/28/20 13:48:10            Desc Main
                                   Document     Page 4 of 8




   CERTIFICATE OF SERVICE- BY NOTICE OF ELECTRONIC FILING (CM/ECF)

        I hereby certify that on August 28, 2020, I electronically filed the foregoing MOTION
TO WITHDRAW AS COUNSEL FOR DEBTOR with the United States Bankruptcy Court
for the District of Utah by using the CM/ECF system. I further certify that the parties of record in
this case, as identified below, are registered CM/ECF users.

    •   James W. Anderson jwa@clydesnow.com,
        mmann@clydesnow.com;atrujillo@clydesnow.com
    •   Glenn R. Bronson grbronson@traskbritt.com, cawatters@traskbritt.com
    •   Ryan C. Cadwallader rcadwallader@kmclaw.com, twhite@kmclaw.com
    •   Steven W. Call scall@rqn.com, docket@rqn.com,lconterio@rqn.com
    •   Kenneth L. Cannon kcannon@djplaw.com, khughes@djplaw.com
    •   Deborah Rae Chandler dchandler@aklawfirm.com
    •   Joseph M.R. Covey jcovey@parrbrown.com,
        calendar@parrbrown.com;lstumpf@parrbrown.com
    •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
    •   T. Edward Cundick tec@clydesnow.com, laardema@clydesnow.com
    •   Christopher J. Dylla christopher.dylla@azag.gov,
        bankruptcyunit@azag.gov,hua.qin@azag.gov,michelle.schlosser@azag.gov
    •   Nathan R. Firouzi nfirouzi@agutah.gov, txbankrupt@utah.gov
    •   Mark E. Hindley mehindley@stoel.com, slcdocket@stoel.com
    •   Annette W. Jarvis jarvisa@gtlaw.com, longca@gtlaw.com
    •   Philip G. Jones tr trustee@theo7.com,
        pjones@ecf.epiqsystems.com;pgj@trustesolutions.net
    •   Penrod W. Keith pkeith@djplaw.com, khughes@djplaw.com
    •   Julie E. Kenworthy jkenworthy@kmclaw.com
    •   Reid W. Lambert rlambert@strongandhanni.com, tlawrence@strongandhanni.com
    •   Blake D. Miller bmiller@aklawfirm.com,
        millermobile@gmail.com;miller.blaked@gmail.com
    •   Gregory S. Moesinger gmoesinger@kmclaw.com, tsanders@kmclaw.com
    •   John T. Morgan john.t.morgan@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •   Kevin V. Olsen kvolsen@agutah.gov
    •   Ellen E. Ostrow ellen.ostrow@stoel.com,
        Stephanie.hore@stoel.com;docketclerk@stoel.com
    •   Douglas J. Payne dpayne@fabianvancott.com, mdewitt@fabianvancott.com
    •   Chad S Pehrson cpehrson@parrbrown.com
    •   Shawn T. Richards srichards@kmclaw.com
    •   Steven M. Rogers srogers@roruss.com,
        nrussell@roruss.com;rorusslaw@gmail.com;paralegal@roruss.com;la@roruss.com
    •   Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
    •   Brian M. Rothschild brothschild@parsonsbehle.com,
        ecf@parsonsbehle.com;docket@parsonsbehle.com

                                                 4
SLC_5125882.1
 Case 19-23840       Doc 212      Filed 08/28/20 Entered 08/28/20 13:48:10           Desc Main
                                   Document     Page 5 of 8




    •   Chris L. Schmutz chrisschmutz.pc@gmail.com,
        hillaryschmutz@yahoo.com;r60588@notify.bestcase.com
    •   Engels Tejeda ejtejeda@hollandhart.com,
        slclitdocket@hollandhart.com,intaketeam@hollandhart.com;lahansen@hollandhart.com
    •   Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •   Steven T. Waterman waterman.steven@dorsey.com,
        bingham.karen@dorsey.com;ventrello.ashley@dorsey.com
    •   John J. Wiest wiestj@gtlaw.com
    •   Jeffrey Adam Wright awright@modrall.com
    •   Philip G. Jones tr trustee@theo7.com, pjones@ecf.epiqsystems.com,
        pgj@trustesolutions.net

                       CERTIFICATE OF SERVICE- MAIL, OTHER

        I hereby certify that on August 28, 2020, I caused to be served a true and correct copy of
the foregoing MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR as follows:

Mail Service - By regular first class United States mail, postage fully pre-paid, addressed
to:

        Noah Corporation
        322 West 11000 South
        South Jordan, UT 84070

Other – By electronic mail to the following:

        William Bowser
        2003noahs2020@gmail.com

        Mark Hashimoto
        Mark@hashimotofa.com



                                               /s/ Kristin Hughes




                                                 5
SLC_5125882.1
 Case 19-23840   Doc 212   Filed 08/28/20 Entered 08/28/20 13:48:10   Desc Main
                            Document     Page 6 of 8




                      EXHIBIT A




                                       6
SLC_5125882.1
 Case 19-23840            Doc 212     Filed 08/28/20 Entered 08/28/20 13:48:10          Desc Main
                                       Document     Page 7 of 8




                                           CERTIFICATION

        I hereby certify that on August 28, 2020, I caused to be served a true and correct copy of

attached letter regarding the status of this case, including the dates and times of any scheduled

court proceedings, pending compliance with any existing court orders, and the possibility of

sanctions by electronic mail to the following:

                •   William Bowser (2003Noahs2020@gmail.com)

                •   Mark Hashimoto (mark@hashimotofa.com)

                •   Philip G. Jones, Trustee (trustee@theo7.com)



                                                               /s/ Kenneth L. Cannon II
                                                           Kenneth L. Cannon II




                                                     7
SLC_5125882.1
Case 19-23840   Doc 212   Filed 08/28/20 Entered 08/28/20 13:48:10   Desc Main
                           Document     Page 8 of 8
